DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 03/08/2021 with regard to claims 1, 10 and 11 have been fully considered but they are not persuasive. Applicant asserts that Breed (U.S. Patent No. 7164117) fails to include disclosure of a control unit which is configured to generate a 3D model of the vehicle occupant by correlating images from numerous vehicle interior cameras, however examiner respectfully disagrees. Breed does teach generating a 3D representation of the vehicle compartment through images from multiple cameras (Breed: Col. 84, lines 4-8; i.e., it is a further object of at least one of the inventions disclosed herein for some applications to achieve a three-dimensional representation of objects in the passenger compartment through the use of at least two cameras). Applicant also asserts that Breed does not disclose cameras with regard to the morphological characteristics of the occupant and especially not the generation and use of a 3D model, however examiner respectfully disagrees. Cameras themselves simply capture images and have no regard to morphological characteristics, it is the neural network that analyzes these images to determine morphological characteristics. Additionally, as explained above, Breed does teach cameras with regard to the generation and use of a 3D model. 
Applicant’s argument, with respect to the rejection of claims 1, 10, and 11 with regard to the state of the vehicle occupant have been fully considered and are persuasive.  Applicant asserts that Breed does not disclose determining the state of the vehicle occupant (specifically posture and weight) through analysis of a 3D model by a neural network. While Breed does teach determining posture through analysis of a 3D model by a neural network (Breed: Col. 102, lines 54-63; i.e., a plurality of images of the interior of the passenger compartment are obtained, each from a respective location, a 
Krumm teaches determining occupant weight from range images computed from stereo images (Krumm: Col. 9, lines 53-67; i.e., using the range image of an occupant, certain body dimensions are measured and used as entry points into a correlation table giving weight as a function of body dimensions … A standard feature location algorithm can be used to identify range points corresponding to various features on the occupant (e.g. top of head, shoulders, seat). These points can be used to make dimensional measurements of the occupant's body … Given these dimensions, the occupant's weight can be estimated from the correlation table). It would have been obvious to one having ordinary skill in the art to modify the control unit of Breed to incorporate the process of determining occupant weight through stereo images as taught by Krumm. Doing so would allow the neural network to combine known principles to estimate the weight of the vehicle occupant through analysis of the 3D model (Krumm: Col. 9, lines 48-51; i.e., the video-based weight measurement system of this invention uses the same principles known to the operator of a "guess your weight" booth on a carnival midway).

Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  
In claim 10, “for at securing the vehicle occupant” should read “for securing the vehicle occupant”.  
In claim 11, “for at securing the vehicle occupant” should read “for securing the vehicle occupant”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 10, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (U.S. Patent No. 7164117; hereinafter Breed) in view of Krumm (U.S. Patent No. 5983147; hereinafter Krumm).
Regarding claim 1, Breed teaches a driver assistance system for a vehicle comprising (Breed: Col. 336, lines 40-43; i.e., this system provides the right information to the occupant at the right time to aid in the safe operation of the vehicle):
a control unit (Breed: Col 138, lines 12-23; i.e., and a control unit coupled to the measurement apparatus and processor for controlling the component);
and a safety belt system (Breed: Col. 465, lines 56-66; i.e., the positioning of a safety device where it can assist in protecting the occupant from injury; the seatbelts can be tightened and the occupants back and perhaps his or her neck and head can be pulled against the seat and headrest),
wherein the control unit is configured to determine a state of a vehicle occupant (Breed: Col. 199, lines 43-45; i.e., any sensor which determines the presence and health state of an occupant can also be integrated into the vehicle interior monitoring system) via a neural network (Breed: Col. 99, lines 50-64; i.e., providing a plurality of trained neural networks, each designed to determine the classification of the occupant for a respective one of the conditions),
wherein the state of the vehicle occupant is defined by the posture of the vehicle occupant and the weight of the vehicle occupant (Breed: Col. 345, lines 48-50; i.e., many vectors of data will be taken for each occupancy as the occupant assumes different positions and postures; Breed: Col. 135, lines 37-41; i.e., the morphological characteristic may be the weight of the driver, the height of the driver from a bottom of a seat, the length of the driver's arms, the length of the driver's legs and the inclination of the driver's back relative to a seat),
wherein the control unit is configured to generate a 3D model of the vehicle occupant based on the camera images from one or more vehicle interior cameras (Breed: Col. 84, lines 4-8; i.e., it is a 
and to determine the state of the vehicle occupant through the analysis of the 3D model by the neural network (Breed: Col. 102, lines 54-63; i.e., a plurality of images of the interior of the passenger compartment are obtained, each from a respective location, a three-dimensional representation of a portion of the interior of the passenger compartment or of the occupying item is created from the images, and a pattern recognition technique is applied to the representation in order to determine the identification and position of the objects in the passenger compartment. The pattern recognition technique may be a neural network),
wherein the control unit is configured to generate the 3D model of the vehicle occupant by correlating the camera images from numerous vehicle interior cameras, or wherein the control unit is configured to generate the 3D model of the vehicle occupant taking depth of field data into account, provided by at least one of the cameras (Breed: Col. 84, lines 4-8; i.e., it is a further object of at least one of the inventions disclosed herein for some applications to achieve a three-dimensional representation of objects in the passenger compartment through the use of at least two cameras),
and wherein the control unit is also configured to activate the safety belt system for at least one of positioning and securing the vehicle occupant (Breed: col. 465, lines 64-66; i.e., the seatbelts can be tightened and the occupants back and perhaps his or her neck and head can be pulled against the seat and headrest) based on the identified state of the vehicle occupant (Breed: col. 421, lines 63-67; i.e., the amount of tension in the seatbelt or the force at which the seatbelt spools out, for the case of force limiters, could also be adjusted based on the occupant morphological characteristics determined by the system).

	However, in the same field of endeavor, Krumm teaches determining occupant weight from range images computed from stereo images (Krumm: Col. 9, lines 53-67; i.e., using the range image of an occupant, certain body dimensions are measured and used as entry points into a correlation table giving weight as a function of body dimensions … A standard feature location algorithm can be used to identify range points corresponding to various features on the occupant (e.g. top of head, shoulders, seat). These points can be used to make dimensional measurements of the occupant's body … Given these dimensions, the occupant's weight can be estimated from the correlation table). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Breed to incorporate the process of determining occupant weight through stereo images as taught by Krumm. Doing so would allow the neural network to combine known principles to estimate the weight of the vehicle occupant through analysis of the 3D model (Krumm: Col. 9, lines 48-51; i.e., the video-based weight measurement system of this invention uses the same principles known to the operator of a "guess your weight" booth on a carnival midway).
Regarding claim 2, Breed in view of Krumm teach the driver assistance system according to claim 1. Breed further teaches wherein the control unit is configured to identify a predefined driving situation (Breed: Col. 130, lines 16-24; i.e., an anticipatory crash sensor arranged to detect an impending crash involving the vehicle based on data obtained prior to the crash),
and wherein the control unit is configured to activate the safety belt system for positioning or securing the vehicle occupant (Breed: col. 465, lines 64-66; i.e., the seatbelts can be tightened and the occupants back and perhaps his or her neck and head can be pulled against the seat and headrest) when a predefined driving situation has been identified
Regarding claim 4, Breed in view of Krumm teach the driver assistance system according to claim 1. Breed further teaches wherein the control unit is configured to determine the state of the vehicle occupant through the analysis of one or more camera images from one or more vehicle interior cameras (Breed: Col. 259, lines 55-61; i.e., this can be done using one or more cameras mounted in positions where they can have a good view of the seat occupancy) by the neural network (Breed: Col. 270, lines 7-9; i.e., the decision algorithm processes the returned information using a uniquely trained neural network).
Regarding claim 10, Breed teaches a driver assistance system for a vehicle comprising (Breed: Col. 336, lines 40-43; i.e., this system provides the right information to the occupant at the right time to aid in the safe operation of the vehicle):
a control unit (Breed: Col 138, lines 12-23; i.e., and a control unit coupled to the measurement apparatus and processor for controlling the component);
wherein the control unit is configured to determine a state of a vehicle occupant (Breed: Col. 199, lines 43-45; i.e., any sensor which determines the presence and health state of an occupant can also be integrated into the vehicle interior monitoring system) via a neural network (Breed: Col. 99, lines 50-64; i.e., providing a plurality of trained neural networks, each designed to determine the classification of the occupant for a respective one of the conditions),
wherein the state of the vehicle occupant is defined by the posture of the vehicle occupant and the weight of the vehicle occupant (Breed: Col. 345, lines 48-50; i.e., many vectors of data will be taken for each occupancy as the occupant assumes different positions and postures; Breed: Col. 135, lines 37-41; i.e., the morphological characteristic may be the weight of the driver, the height of the driver from a bottom of a seat, the length of the driver's arms, the length of the driver's legs and the inclination of the driver's back relative to a seat),
wherein the control unit is configured to generate a 3D model of the vehicle occupant based on the camera images from one or more vehicle interior cameras (Breed: Col. 84, lines 4-8; i.e., it is a further object of at least one of the inventions disclosed herein for some applications to achieve a three-dimensional representation of objects in the passenger compartment through the use of at least two cameras),
and to determine the state of the vehicle occupant through the analysis of the 3D model by the neural network (Breed: Col. 102, lines 54-63; i.e., a plurality of images of the interior of the passenger compartment are obtained, each from a respective location, a three-dimensional representation of a portion of the interior of the passenger compartment or of the occupying item is created from the images, and a pattern recognition technique is applied to the representation in order to determine the identification and position of the objects in the passenger compartment. The pattern recognition technique may be a neural network),
wherein the control unit is configured to generate the 3D model of the vehicle occupant by correlating the camera images from numerous vehicle interior cameras, or wherein the control unit is configured to generate the 3D model of the vehicle occupant taking depth of field data into account, provided by at least one of the cameras (Breed: Col. 84, lines 4-8; i.e., it is a further object of at least one of the inventions disclosed herein for some applications to achieve a three-dimensional representation of objects in the passenger compartment through the use of at least two cameras),
and wherein the control unit is also configured to activate a safety belt system for securing the vehicle occupant (Breed: col. 465, lines 64-66; i.e., the seatbelts can be tightened and the occupants back and perhaps his or her neck and head can be pulled against the seat and headrest) based on the identified state of the vehicle occupant (Breed: col. 421, lines 63-67; i.e., the amount of tension in the seatbelt or the force at which the seatbelt spools out, for the case of force limiters, could also be adjusted based on the occupant morphological characteristics determined by the system).

	However, in the same field of endeavor, Krumm teaches determining occupant weight from range images computed from stereo images (Krumm: Col. 9, lines 53-67; i.e., using the range image of an occupant, certain body dimensions are measured and used as entry points into a correlation table giving weight as a function of body dimensions … A standard feature location algorithm can be used to identify range points corresponding to various features on the occupant (e.g. top of head, shoulders, seat). These points can be used to make dimensional measurements of the occupant's body … Given these dimensions, the occupant's weight can be estimated from the correlation table). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Breed to incorporate the process of determining occupant weight through stereo images as taught by Krumm. Doing so would allow the neural network to combine known principles to estimate the weight of the vehicle occupant through analysis of the 3D model (Krumm: Col. 9, lines 48-51; i.e., the video-based weight measurement system of this invention uses the same principles known to the operator of a "guess your weight" booth on a carnival midway).
Regarding claim 11, Breed teaches a method for a driver assistance system, the method comprising (Breed: Col. 336, lines 40-43; i.e., this system provides the right information to the occupant at the right time to aid in the safe operation of the vehicle):
determining a state of a vehicle occupant (Breed: Col. 199, lines 43-45; i.e., any sensor which determines the presence and health state of an occupant can also be integrated into the vehicle interior monitoring system) via a neural network of a control unit (Breed: Col. 99, lines 50-64; i.e., providing a plurality of trained neural networks, each designed to determine the classification of the occupant for a respective one of the conditions),
wherein the state of the vehicle occupant is defined by the posture of the vehicle occupant and the weight of the vehicle occupant (Breed: Col. 345, lines 48-50; i.e., many vectors of data will be taken for each occupancy as the occupant assumes different positions and postures; Breed: Col. 135, lines 37-41; i.e., the morphological characteristic may be the weight of the driver, the height of the driver from a bottom of a seat, the length of the driver's arms, the length of the driver's legs and the inclination of the driver's back relative to a seat),
wherein the control unit is configured to generate a 3D model of the vehicle occupant based on the camera images from one or more vehicle interior cameras (Breed: Col. 84, lines 4-8; i.e., it is a further object of at least one of the inventions disclosed herein for some applications to achieve a three-dimensional representation of objects in the passenger compartment through the use of at least two cameras),
and to determine the state of the vehicle occupant through the analysis of the 3D model by the neural network (Breed: Col. 102, lines 54-63; i.e., a plurality of images of the interior of the passenger compartment are obtained, each from a respective location, a three-dimensional representation of a portion of the interior of the passenger compartment or of the occupying item is created from the images, and a pattern recognition technique is applied to the representation in order to determine the identification and position of the objects in the passenger compartment. The pattern recognition technique may be a neural network),
wherein the control unit is configured to generate the 3D model of the vehicle occupant by correlating the camera images from numerous vehicle interior cameras, or wherein the control unit is configured to generate the 3D model of the vehicle occupant taking depth of field data into account, provided by at least one of the cameras (Breed: Col. 84, lines 4-8; i.e., it is a further object of at least one of the inventions disclosed herein for some applications to achieve a three-dimensional representation of objects in the passenger compartment through the use of at least two cameras),
and activating a safety belt system for securing the vehicle occupant (Breed: col. 465, lines 64-66; i.e., the seatbelts can be tightened and the occupants back and perhaps his or her neck and head can be pulled against the seat and headrest) based on the identified state of the vehicle occupant (Breed: col. 421, lines 63-67; i.e., the amount of tension in the seatbelt or the force at which the seatbelt spools out, for the case of force limiters, could also be adjusted based on the occupant morphological characteristics determined by the system).
	Breed does not appear to specifically disclose determining the weight of the vehicle occupant through analysis of the 3D model by the neural network.
	However, in the same field of endeavor, Krumm teaches determining occupant weight from range images computed from stereo images (Krumm: Col. 9, lines 53-67; i.e., using the range image of an occupant, certain body dimensions are measured and used as entry points into a correlation table giving weight as a function of body dimensions … A standard feature location algorithm can be used to identify range points corresponding to various features on the occupant (e.g. top of head, shoulders, seat). These points can be used to make dimensional measurements of the occupant's body … Given these dimensions, the occupant's weight can be estimated from the correlation table). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Breed to incorporate the process of determining occupant weight through stereo images as taught by Krumm. Doing so would allow the neural network to combine known principles to estimate the weight of the vehicle occupant through analysis of the 3D model (Krumm: Col. 9, lines 48-51; i.e., the video-based weight measurement system of this invention uses the same principles known to the operator of a "guess your weight" booth on a carnival midway).
Regarding claim 12, Breed in view of Krumm teach the driver assistance system according to claim 11. Breed further teaches wherein the control unit is configured to identify a predefined driving situation (Breed: Col. 130, lines 16-24; i.e., an anticipatory crash sensor arranged to detect an impending crash involving the vehicle based on data obtained prior to the crash),
and wherein the control unit is configured to activate the safety belt system for positioning or securing the vehicle occupant (Breed: col. 465, lines 64-66; i.e., the seatbelts can be tightened and the occupants back and perhaps his or her neck and head can be pulled against the seat and headrest) when a predefined driving situation has been identified (Breed: Col. 465, lines 56-60; i.e., anticipation of an impact into the rear of the subject vehicle).
Regarding claim 14, Breed in view of Krumm teach the driver assistance system according to claim 11. Breed further teaches wherein the control unit is configured to determine the state of the vehicle occupant through the analysis of one or more camera images from one or more vehicle interior cameras (Breed: Col. 259, lines 55-61; i.e., this can be done using one or more cameras mounted in positions where they can have a good view of the seat occupancy) by the neural network (Breed: Col. 270, lines 7-9; i.e., the decision algorithm processes the returned information using a uniquely trained neural network).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Breed in view of Krumm, in further view of Askeland (U.S. Patent No. 10053088; hereinafter Askeland).
Regarding claim 3, Breed in view of Krumm teaches the driver assistance system according to claim 1, but Breed and Krumm do not teach wherein the control unit is configured to identify parameters of a predefined driving situation, and wherein the control unit is configured to activate the safety belt system for positioning or securing the vehicle occupant based on these parameters.
However, in the same field of endeavor, Askeland teaches wherein the control unit is configured to identify parameters of a predefined driving situation (Askeland: Col. 21, lines 1-6; i.e., the sensor arrays 134 can include forward and rearward looking sensors to identify obstacles in the path of, or behind, the vehicle 110. If another vehicle is approaching quickly from behind, for example, it may and wherein the control unit is configured to activate the safety belt system for positioning or securing the vehicle occupant based on these parameters (Askeland: Col. 11, lines 53-56; i.e. the seat belt tensioning system 383 may be configured to retract a seat belt deployed about an occupant in order to pre-tension or tighten it about the occupant prior to a collision predicted by the planner system 358.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the driver assistance system of Breed and Krumm to have incorporated configuring the control unit to identify parameters of a predefined driving situation, and to activate the safety belt system for positioning or securing the vehicle occupant based on these parameters, as taught by Askeland. Doing so would allow the system to identify different situations in which an obstacle cannot be easily avoided and to activate the safety belt to protect the occupants (Askeland: Col. 11, lines 56- 61; the seat actuator system 382 and the seat belt tensioning system 383 may be coupled with one or more structures configured to support mechanical loads occurring due to a collision, abrupt vehicle acceleration or deceleration, evasive maneuvers, sharp turns, and/or hard braking.)
Regarding claim 13, Breed in view of Krumm teaches the driver assistance method according to claim 11, but Breed and Krumm do not teach wherein the control unit is configured to identify parameters of a predefined driving situation, and wherein the control unit is configured to activate the safety belt system for positioning or securing the vehicle occupant based on these parameters.
However, in the same field of endeavor, Askeland teaches wherein the control unit is configured to identify parameters of a predefined driving situation (Askeland: Col. 21, lines 1-6; i.e., the sensor arrays 134 can include forward and rearward looking sensors to identify obstacles in the path of, or behind, the vehicle 110. If another vehicle is approaching quickly from behind, for example, it may be possible for the vehicle 110 to accelerate to avoid a collision), and wherein the control unit is configured to activate the safety belt system for positioning or securing the vehicle occupant based on these parameters (Askeland: Col. 11, lines 53-56; i.e. the seat belt tensioning system 383 may be configured to retract a seat belt deployed about an occupant in order to pre-tension or tighten it about the occupant prior to a collision predicted by the planner system 358.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the driver assistance method of Breed and Krumm to have incorporated configuring the control unit to identify parameters of a predefined driving situation, and to activate the safety belt system for positioning or securing the vehicle occupant based on these parameters, as taught by Askeland. Doing so would allow the system to identify different situations in which an obstacle cannot be easily avoided and to activate the safety belt to protect the occupants (Askeland: Col. 11, lines 56- 61; the seat actuator system 382 and the seat belt tensioning system 383 may be coupled with one or more structures configured to support mechanical loads occurring due to a collision, abrupt vehicle acceleration or deceleration, evasive maneuvers, sharp turns, and/or hard braking.)
Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Breed in view of Krumm, in further view of Tabe (U.S. Patent No. 6728616; hereinafter Tabe).
Regarding claim 7, Breed in view of Krumm teaches the driver assistance system according to claim 1, but Breed and Krumm do not teach wherein the safety belt system is composed of a plurality of units, and wherein each unit of the plurality of units is activated independently of the other units of the plurality of units.
However, in the same field of endeavor, Tabe teaches wherein the safety belt system is composed of a plurality of units (Tabe: Col. 12, lines 31-33; i.e., all the components of the smart seat belt control system device are so sensitive in that, tempering with the seat belt connecting ends will not activate the system), and wherein each unit of the plurality of units is activated independently of the other units (Tabe: Col. 3, lines 45-49; i.e., when the seat belt is buckled, the optoisolator switch will enable electrical means that will activate the lock that will keep the seat belt fixed end and the moveable end in place, to prevent unbuckling of the seat belt while the vehicle is in motion; Tabe: Col. 10, lines 22-24; i.e., this voltage is then used to energize the coils of the seat belt tensioner so that a proportionate tensional force is ensured when the vehicle is involved in an accident) of the plurality of units.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety belt system of Breed and Krumm to have incorporated a plurality of units, and wherein each unit of the plurality of units is activated independently of the other units of the plurality of units, as taught by Tabe. Doing so would allow the system to activate different components of the safety belt system depending on the identified situation such as only activating the lock while in motion and only activating the belt tensioner before a crash to help prevent injury (Tabe: Col. 5, lines 49-51; i.e., the smart seat belt control system uses these protective measures to extend the protection of occupants in all types of vehicular accidents).
Regarding claim 8, Breed in view of Krumm teaches the driver assistance system according to claim 1, but Breed and Krumm do not teach wherein the safety belt system comprises one or more controllable belt tensioners.
However, in the same field of endeavor, Tabe teaches wherein the safety belt system comprises one or more controllable belt tensioners (Tabe: Col. 14, line 65 - Col. 15, line 2; i.e., these signals are then sent to the coil tensioner to act upon, and influence the appropriate number of rotations of the coil that will initiate the amount of tension of the seat belt that will then keep the occupant on the seat when a collision is sensed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the driver assistance system of Breed and Krumm to have 
Regarding claim 9, Breed in view of Krumm teaches the driver assistance system according to claim 1, but Breed and Krumm do not teach wherein the safety belt system comprises a controllable belt lock.
However, in the same field of endeavor, Tabe teaches wherein the safety belt system comprises a controllable belt lock (Tabe: Col. 3, lines 40-45; i.e., once the seat belt is buckled and the vehicle in motion, a magnetic switch mechanism (magnetic cylinder) will activate a lock.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the driver assistance system of Breed and Krumm to have incorporated a controllable belt lock, as taught by Tabe. Doing so ensures that occupants cannot unbuckle the safety belt while the vehicle is in motion and risk injuries (Tabe: Col. 3, lines 50-52; i.e., once the engine is started and the occupants are belted, they will not be able to unbuckle the seat belt unless the engine is shut off or the override switch is closed).
Regarding claim 17, Breed in view of Krumm teaches the method according to claim 11, but Breed and Krumm do not teach wherein the safety belt system is composed of a plurality of units, and wherein each unit of the plurality of units is activated independently of the other units of the plurality of units.
However, in the same field of endeavor, Tabe teaches wherein the safety belt system is composed of a plurality of units (Tabe: Col. 12, lines 31-33; i.e., all the components of the smart seat belt control system device are so sensitive in that, tempering with the seat belt connecting ends will not and wherein each unit of the plurality of units is activated independently of the other units (Tabe: Col. 3, lines 45-49; i.e., when the seat belt is buckled, the optoisolator switch will enable electrical means that will activate the lock that will keep the seat belt fixed end and the moveable end in place, to prevent unbuckling of the seat belt while the vehicle is in motion; Tabe: Col. 10, lines 22-24; i.e., this voltage is then used to energize the coils of the seat belt tensioner so that a proportionate tensional force is ensured when the vehicle is involved in an accident) of the plurality of units.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Breed and Krumm to have incorporated a plurality of units, and wherein each unit of the plurality of units is activated independently of the other units of the plurality of units, as taught by Tabe. Doing so would allow the system to activate different components of the safety belt system depending on the identified situation such as only activating the lock while in motion and only activating the belt tensioner before a crash to help prevent injury (Tabe: Col. 5, lines 49-51; i.e., the smart seat belt control system uses these protective measures to extend the protection of occupants in all types of vehicular accidents).
Regarding claim 18, Breed in view of Krumm teaches the method according to claim 11, but Breed and Krumm do not teach wherein the safety belt system comprises one or more controllable belt tensioners.
However, in the same field of endeavor, Tabe teaches wherein the safety belt system comprises one or more controllable belt tensioners (Tabe: Col. 14, line 65 - Col. 15, line 2; i.e., these signals are then sent to the coil tensioner to act upon, and influence the appropriate number of rotations of the coil that will initiate the amount of tension of the seat belt that will then keep the occupant on the seat when a collision is sensed).

Regarding claim 19, Breed in view of Krumm teaches the method according to claim 11, but Breed and Krumm do not teach wherein the safety belt system comprises a controllable belt lock.
However, in the same field of endeavor, Tabe teaches wherein the safety belt system comprises a controllable belt lock (Tabe: Col. 3, lines 40-45; i.e., once the seat belt is buckled and the vehicle in motion, a magnetic switch mechanism (magnetic cylinder) will activate a lock.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Breed and Krumm to have incorporated a controllable belt lock, as taught by Tabe. Doing so ensures that occupants cannot unbuckle the safety belt while the vehicle is in motion and risk injuries (Tabe: Col. 3, lines 50-52; i.e., once the engine is started and the occupants are belted, they will not be able to unbuckle the seat belt unless the engine is shut off or the override switch is closed).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of vehicle occupant monitoring and seatbelt control includes Kaushansky et al. (U.S. Patent No. 10372130), Son et al. (U.S. Publication No. 2019/0011918), Katz et al. (U.S. Publication No. 2020/0207358), and Chaithanya (ARPN Journal of Engineering and Applied Sciences; Vol. 10, No. 17, September 2015).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427.  The examiner can normally be reached on Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 5712726956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661